
	
		II
		111th CONGRESS
		1st Session
		S. 1418
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2009
			Mr. Udall of Colorado
			 (for himself and Mr. Bennet) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to carry out a
		  study to determine the suitability and feasibility of establishing Camp Hale as
		  a unit of the National Park System.
	
	
		1.Short titleThis Act may be cited as the
			 Camp Hale Study
			 Act.
		2.Special resource
			 study of the suitability and feasibility of establishing Camp Hale as a unit of
			 the National Park System
			(a)In
			 GeneralThe Secretary of the Interior, acting through the
			 Director of the National Park Service, (hereinafter referred to as the
			 Secretary) shall complete a special resource study of Camp Hale
			 to determine—
				(1)the suitability
			 and feasibility of designating Camp Hale as a separate unit of the National
			 Park System; and
				(2)the methods and
			 means for the protection and interpretation of Camp Hale by the National Park
			 Service, other Federal, State, or local government entities or private or
			 nonprofit organizations.
				(b)Study
			 requirementsThe Secretary shall conduct the study in accordance
			 with section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)).
			(c)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this Act, the Secretary shall submit to the Committee on Natural Resources
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a report containing—
				(1)the results of the
			 study; and
				(2)any
			 recommendations of the Secretary.
				3.Effect of
			 studyNothing in this Act
			 shall affect valid existing rights or the exercise of such rights,
			 including—
			(1)all interstate
			 water compacts in existence on the date of the enactment of this Act (including
			 full development of any apportionment made in accordance with the
			 compacts);
			(2)water rights
			 decreed at the Camp Hale site or flowing within, below, or through the Camp
			 Hale site;
			(3)water rights in
			 the State of Colorado;
			(4)water rights held
			 by the United States;
			(5)the management and
			 operation of any reservoir, including the storage, management, release, or
			 transportation of water; and
			(6)the ability,
			 subject to compliance with lawful existing local, State, and Federal regulatory
			 requirements, to construct and operate that infrastructure determined necessary
			 by those with decreed water rights to develop and place to beneficial use such
			 rights.
			
